April 8, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW; INDIVIDUALLY:
 KENNETH L. YOUNG; INDIVIDUALLY; KIM L. SHAW, INDIVIDUALLY,
                            Appellants

NO. 14-13-00568-CV                          V.

    HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
      VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
 INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA TURNER,
INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY, INDIVIDUALLY; GOW-
          MING CHAO, INDIVIDUALLY; ET AL, Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 22, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Lizzie J. Lovall, Individually; Keith L. Shaw; Individually: Kenneth L.
Young; Individually; Kim L. Shaw, Individually.


      We further order this decision certified below for observance.